Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 1 of 18 Page ID #:183
                                                                          #:201
 1
 2
   MICHAEL N. FEUER, City Attorney - SBN 111529
 3 KATHLEEN A. KENEALY, Chief Deputy City Attorney – SBN 212289
   SCOTT MARCUS, Senior Assistant City Attorney - SBN 184980
 4 CORY M. BRENTE, Senior Assistant City Attorney – SBN 115453
   COLLEEN R. SMITH, Deputy City Attorney – SBN 209719
 5 200 North Main Street, 6th Floor, City Hall East
 6 Los Angeles, CA 90012
   Phone No.: (213) 978-7027
 7 Fax No.: (213) 978-8785
   Email: colleen.smith@lacity.org
 8
   Attorneys for Defendants CITY OF LOS ANGELES and COLIN LANGSDALE
 9
                        UNITED STATES DISTRICT COURT
10
11                     CENTRAL DISTRICT OF CALIFORNIA

12
         V.V., a minor, by and through guardian       CASE NO.: CV21-01889-MCS (PDx)
13       ad litem Rosalia Adan, individually and      Hon. Mark C. Scarsi, Crtm. 7C, 7th Flr.
         as successor in interest to Victor           Hon. Mag. Patricia Donahue, Crtm. 580, 5th Flr..
14       Valencia, deceased; VICTOR R.
         VALENCIA and CLARA QUESADA,
15       individually,                                STIPULATED PROTECTIVE
16                                                    ORDER 1 and ORDER
                      Plaintiffs,
17       vs.
18       CITY OF LOS ANGELES; COLIN
         LANGSDALE; and DOES 1- 10,
19       inclusive,
20                      Defendants.
21
22
23 1.          A.    PURPOSES AND LIMITATIONS
24             Discovery in this action is likely to involve production of confidential, proprietary
25 or private information for which special protection from public disclosure and from use
26 for any purpose other than prosecuting this litigation may be warranted. Accordingly,
27 the parties hereby stipulate to and petition the Court to enter the following Stipulated
28 Protective Order. The parties acknowledge that this Stipulated Protective Order does

     1
      This Stipulated Protective Order is substantially based on the model protective order
     provided under Magistrate Judge Patricia Donahue’s Procedures.
     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                     1
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 2 of 18 Page ID #:184
                                                                          #:202




 1 not confer blanket protections on all disclosures or responses to discovery and that the
 2 protection it affords from public disclosure and use extends only to the limited
 3 information or items that are entitled to confidential treatment under the applicable legal
 4 principles.
 5
 6         B.     GOOD CAUSE STATEMENT
 7         This action involves the City of Los Angeles and members of the Los Angeles
 8 Police Department. Plaintiffs are seeking materials and information that Defendants the
 9 City of Los Angeles et al. (“City”) maintains as confidential, such as personnel files of
10 the police officers involved in this incident, Internal Affairs materials and information,
11 video recordings, audio recordings, photographs, Force Investigation Division materials
12 and information and other administrative materials and information currently in the
13 possession of the City and which the City believes need special protection from public
14 disclosure and from use for any purpose other than prosecuting this litigation. Plaintiffs
15 are also seeking official information contained in the personnel files of the police
16 officers involved in the subject incident, which the City maintains as strictly confidential
17 and which the City believes need special protection from public disclosure and from use
18 for any purpose other than prosecuting this litigation; and any official information
19 materials produced to Plaintiffs during the course of discovery in this litigation and any
20 subsequent reproduction thereof, as well as private information of the Los Angeles
21 Police Department employees. Additionally, these documents include sensitive law
22 enforcement information. Limiting disclosure of these documents to the context of this
23 litigation as provided herein will, accordingly, further important law-enforcement
24 objectives and interests, including safety of personnel and the public. The City of Los
25 Angeles preserves all objections to the production of certain of the above referenced
26 materials, and by entering into this protective order in no waives any such objection.
27         The City asserts that the confidentiality of the materials and information sought
28 by Plaintiff is recognized by California and federal law, as evidenced inter alia by

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                 2
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 3 of 18 Page ID #:185
                                                                          #:203




 1 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
 2 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
 3 released the materials and information referenced above except under protective order
 4 or pursuant to a court order, if at all. These materials and information are of the type
 5 that has been used to initiate disciplinary action against Los Angeles Police Department
 6 (“LAPD”) officers, and has been used as evidence in disciplinary proceedings, where
 7 the officers’ conduct was considered to be contrary to LAPD policy.
 8          The City contends that absent a protective order delineating the responsibilities of
 9 nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary and
10 undue disclosure by one or more of the many attorneys, secretaries, law clerks,
11 paralegals and expert witnesses involved in this case, as well as the corollary risk of
12 embarrassment, harassment and professional and legal harm on the part of the LAPD
13 officers referenced in the materials and information.
14          The City also contends that the unfettered disclosure of the materials and
15 information, absent a protective order, would allow the media to share this information
16 with potential jurors in the area, impacting the rights of the City herein to receive a fair
17 trial.
18          Accordingly, to expedite the flow of information, to facilitate the prompt
19 resolution of disputes over confidentiality of discovery materials, to adequately protect
20 information the parties are entitled to keep confidential, to ensure that the parties are
21 permitted reasonable necessary uses of such material in preparation for and in the
22 conduct of trial, to address their handling at the end of the litigation, and serve the ends
23 of justice, a protective order for such information is justified in this matter. It is the
24 intent of the parties that information will not be designated as confidential for tactical
25 reasons and that nothing be so designated without a good faith belief that it has been
26 maintained in a confidential, non-public manner, and there is good cause why it should
27 not be part of the public record of this case.
28

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                  3
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 4 of 18 Page ID #:186
                                                                          #:204




 1         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 2                SEAL
 3         The parties further acknowledge, as set forth in Section 12.3, below, that this
 4 Stipulated Protective Order does not entitle them to file confidential information under
 5 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
 6 standards that will be applied when a party seeks permission from the court to file
 7 material under seal.
 8       There is a strong presumption that the public has a right of access to judicial
 9 proceedings and records in civil cases. In connection with non-dispositive motions,
10 good cause must be shown to support a filing under seal. See Kamakana v. City and
11
   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
12
   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
13
   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
14
   cause showing), and a specific showing of good cause or compelling reasons with
15
   proper evidentiary support and legal justification, must be made with respect to
16
   Protected Material that a party seeks to file under seal. The parties’ mere designation
17
   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
18
   submission of competent evidence by declaration, establishing that the material sought
19
   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
20
   constitute good cause.
21
22        Further, if a party requests sealing related to a dispositive motion or trial, then

23 compelling reasons, not only good cause, for the sealing must be shown, and the relief
24 sought shall be narrowly tailored to serve the specific interest to be protected. See
25 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
26 or type of information, document, or thing sought to be filed or introduced under seal
27 in connection with a dispositive motion or trial, the party seeking protection must
28 articulate compelling reasons, supported by specific facts and legal justification, for the

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                 4
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 5 of 18 Page ID #:187
                                                                          #:205




 1 requested sealing order. Again, competent evidence supporting the application to file
 2 documents under seal must be provided by declaration.
 3         Any document that is not confidential, privileged, or otherwise protectable in its
 4 entirety will not be filed under seal if the confidential portions can be redacted. If
 5 documents can be redacted, then a redacted version for public viewing, omitting only
 6 the confidential, privileged, or otherwise protectable portions of the document, shall be
 7 filed. Any application that seeks to file documents under seal in their entirety should
 8 include an explanation of why redaction is not feasible.
 9
10 2.      DEFINITIONS
11         2.1   Action: V.V., et al. v. City of Los Angeles, et al. CV21-01889-MCS (PDx).
12         2.2   Challenging Party: a Party or Non-Party that challenges the designation
13 of information or items under this Order.
14        2.3 “CONFIDENTIAL” Information or Items: information (regardless of
15 how it is generated, stored or maintained) or tangible things that qualify for protection
16 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17 Statement.     This also includes (1) any information copied or extracted from the
18 Confidential information; (2) all copies, excerpts, summaries, abstracts or compilations
19 of Confidential information; and (3) any testimony, conversations, or presentations that
20 might reveal Confidential information.
21         2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
22 support staff).
23         2.5   Designating Party: a Party or Non-Party that designates information or
24 items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25         2.6   Disclosure or Discovery Material: all items or information, regardless of
26 the medium or manner in which it is generated, stored, or maintained (including, among
27 other things, testimony, transcripts, and tangible things), that are produced or generated
28 in disclosures or responses to discovery in this matter

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                5
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 6 of 18 Page ID #:188
                                                                          #:206




 1         2.7   Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3 expert witness or as a consultant in this Action.
 4         2.8   Final Disposition: when this Action has been fully and completely
 5 terminated by way of settlement, dismissal, trial, appeal and/or remand to state court.
 6       2.9 House Counsel: attorneys who are employees of a party to this Action.
 7 House Counsel does not include Outside Counsel of Record or any other outside
 8 counsel.
 9         2.10 Non-Party: any natural person, partnership, corporation, association or
10 other legal entity not named as a Party to this action.
11        2.11 Outside Counsel of Record: attorneys who are not employees of a party
12 to this Action but are retained to represent or advise a party to this Action and have
13 appeared in this Action on behalf of that party or are affiliated with a law firm that has
14 appeared on behalf of that party, and includes support staff.
15       2.12 Party: any party to this Action, including all of its officers, directors,
16 boards, departments, divisions, employees, consultants, retained experts, and Outside
17 Counsel of Record (and their support staffs).
18      2.13 Producing Party: a Party or Non-Party that produces Disclosure or
19 Discovery Material in this Action.
20         2.14 Professional Vendors: persons or entities that provide litigation support
21 services (e.g., photocopying, videotaping, translating, preparing exhibits or
22 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
23 their employees and subcontractors.
24         2.15 Protected Material: any Disclosure or Discovery Material that is
25 designated as “CONFIDENTIAL.”
26         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
27 from a Producing Party.
28 / / /

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                6
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 7 of 18 Page ID #:189
                                                                          #:207




 1 3.      SCOPE
 2         The protections conferred by this Stipulation and Order cover not only Protected
 3 Material (as defined above), but also (1) any information copied or extracted from
 4 Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
 5 Protected Material; and (3) any testimony, conversations, or presentations by Parties or
 6 their Counsel that might reveal Protected Material.
 7         Any use of Protected Material at trial shall be governed by the orders of the trial
 8 judge. This Order does not govern the use of Protected Material at trial.
 9
10 4.      DURATION
11         FINAL DISPOSITION of the action is defined herein as the conclusion of any
12 appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal has
13 run. Except as set forth below, the terms of this protective order apply through FINAL
14 DISPOSITION of the action.           The parties may stipulate that the they will be
15 contractually bound by the terms of this agreement beyond FINAL DISPOSITION, but
16 will have to file a separate action for enforcement of the agreement once all proceedings
17 in this case are complete.
18         Once a case proceeds to trial, information that was designated as
19 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
20 an exhibit at trial becomes public and will be presumptively available to all members of
21 the public, including the press, unless compelling reasons supported by specific factual
22 findings to proceed otherwise are made to the trial judge in advance of the trial. See
23 Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
24 documents produced in discovery from “compelling reasons” standard when merits-
25 related documents are part of court record). Accordingly, for such materials, the terms
26 of this protective order do not extend beyond the commencement of the trial.
27 / / /
28 / / /

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                7
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 8 of 18 Page ID #:190
                                                                          #:208




 1 5.      DESIGNATING PROTECTED MATERIAL
 2         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 3         Each Party or Non-Party that designates information or items for protection under
 4 this Order must take care to limit any such designation to specific material that qualifies
 5 under the appropriate standards. The Designating Party must designate for protection
 6 only those parts of material, documents, items or oral or written communications that
 7 qualify so that other portions of the material, documents, items or communications for
 8 which protection is not warranted are not swept unjustifiably within the ambit of this
 9 Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations that
11 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
12 to unnecessarily encumber the case development process or to impose unnecessary
13 expenses and burdens on other parties) may expose the Designating Party to sanctions.
14         If it comes to a Designating Party’s attention that information or items that it
15 designated for protection do not qualify for protection, that Designating Party must
16 promptly notify all other Parties that it is withdrawing the inapplicable designation.
17         5.2   Manner and Timing of Designations. Except as otherwise provided in
18 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
19 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
20 under this Order must be clearly so designated before the material is disclosed or
21 produced.
22         Designation in conformity with this Order requires:
23         (a) for information in documentary form (e.g., paper or electronic documents, but
24 excluding transcripts of depositions or other pretrial or trial proceedings), that the
25 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
26 similar effect, and that includes the case name and case number (hereinafter
27 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
28 portion of the material on a page qualifies for protection, the Producing Party also must

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                8
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 9 of 18 Page ID #:191
                                                                          #:209




 1 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 2 margins).
 3         A Party or Non-Party that makes original documents available for inspection need
 4 not designate them for protection until after the inspecting Party has indicated which
 5 documents it would like copied and produced. During the inspection and before the
 6 designation, all of the material made available for inspection shall be deemed
 7 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 8 copied and produced, the Producing Party must determine which documents, or portions
 9 thereof, qualify for protection under this Stipulated Protective Order. Then, before
10 producing the specified documents, the Producing Party must affix the
11 “CONFIDENTIAL legend” to each page, which may be affixed at the bottom margin of
12 each page, that contains Protected Material. If only a portion of the material on a page
13 qualifies for protection, the Producing Party also must clearly identify the protected
14 portion(s) (e.g., by making appropriate markings in the margins).
15         (b) for testimony given in depositions that the Designating Party identifies the
16 Disclosure or Discovery Material on the record, before the close of the deposition all
17 protected testimony.
18         (c) for information produced in some form other than documentary and for any
19 other tangible items, that the Producing Party affix in a prominent place on the exterior
20 of the container or containers in which the information is stored the legend
21 “CONFIDENTIAL.”           If only a portion or portions of the information warrants
22 protection, the Producing Party, to the extent practicable, shall identify the protected
23 portion(s).
24         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
25 failure to designate qualified information or items does not, standing alone, waive the
26 Designating Party’s right to secure protection under this Order for such material. Upon
27 timely correction of a designation, the Receiving Party must make reasonable efforts to
28 assure that the material is treated in accordance with the provisions of this Order.

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                9
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 10 of 18 Page ID #:192
                                                                           #:210




 1 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2         6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
 3 designation of confidentiality at any time that is consistent with the Court’s Scheduling
 4 Order.
 5         6.2    Meet and Confer.       The Challenging Party shall initiate the dispute
 6 resolution process under Local Rule 37.1 et seq.
 7         6.3    Burden of Persuasion. The burden of persuasion in any such challenge
 8 proceeding shall be on the Designating Party. Frivolous challenges, and those made for
 9 an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
10 other parties) may expose the Challenging Party to sanctions. Unless the Designating
11 Party has waived or withdrawn the confidentiality designation, all parties shall continue
12 to afford the material in question the level of protection to which it is entitled under the
13 Producing Party’s designation until the Court rules on the challenge.
14
15 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
16         7.1    Basic Principles. A Receiving Party may use Protected Material that is
17 disclosed or produced by another Party or by a Non-Party in connection with this Action
18 only for prosecuting, defending or attempting to settle this Action. Such Protected
19 Material may be disclosed only to the categories of persons and under the conditions
20 described in this Order. When the Action has been terminated, a Receiving Party must
21 comply with the provisions of section 13 below (FINAL DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23 location and in a secure manner that ensures that access is limited to the persons
24 authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                    Unless
26 otherwise ordered by the court or permitted in writing by the Designating Party, a
27 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
28 only to:

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                10
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 11 of 18 Page ID #:193
                                                                           #:211




 1         (a) the Receiving Party’s Counsel of Record in this Action, as well as employees
 2 of said Counsel of Record to whom it is reasonably necessary to disclose the information
 3 for this Action;
 4        (b) the officers, directors, and employees (including House Counsel) of the
 5 Receiving Party to whom disclosure is reasonably necessary for this Action;
 6         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 7 is reasonably necessary for this Action and who have signed the “Acknowledgment and
 8 Agreement to Be Bound” (Exhibit A);
 9         (d) the court and its personnel;
10         (e) court reporters and their staff;
11         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
12 to whom disclosure is reasonably necessary for this Action and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g) the author or recipient of a document containing the information or a custodian
15 or other person who otherwise possessed or knew the information;
16         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
17 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
18 that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
19 permitted to keep any confidential information unless they sign the “Acknowledgment
20 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
21 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
22 depositions that reveal Protected Material may be separately bound by the court reporter
23 and may not be disclosed to anyone except as permitted under this Stipulated Protective
24 Order; and
25         (i) any mediator or settlement officer, and their supporting personnel, mutually
26 agreed upon by any of the parties engaged in settlement discussions.
27         7.3.   Retention.    Counsel making the disclosure to any qualified person
28 described herein shall retain the original executed copy of the Nondisclosure Agreement

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                  11
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 12 of 18 Page ID #:194
                                                                           #:212




 1 until sixty (60) days after this litigation has become final, including any appellate review,
 2 and monitoring of an injunction. Counsel for the Receiving Party shall maintain all
 3 signed Nondisclosure Agreements and shall produce the original signature page upon
 4 reasonable written notice from opposing counsel. If an issue arises regarding a purported
 5 unauthorized disclosure of Confidential Information, upon noticed motion of contempt
 6 filed by the Designating Party, counsel for the Receiving Party may be required to file
 7 the signed Nondisclosure Agreements, as well as a list of the disclosed materials, in
 8 camera with the Court having jurisdiction of the Stipulated Protective Order.
 9
10 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11         IN OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation that
13 compels disclosure of any information or items designated in this Action as
14 “CONFIDENTIAL,” that Party must:
15         (a) promptly notify in writing the Designating Party. Such notification shall
16 include a copy of the subpoena or court order;
17         (b) promptly notify in writing the party who caused the subpoena or order to issue
18 in the other litigation that some or all of the material covered by the subpoena or order
19 is subject to this Protective Order. Such notification shall include a copy of this
20 Stipulated Protective Order; and
21         (c) cooperate with respect to all reasonable procedures sought to be pursued by
22 the Designating Party whose Protected Material may be affected.
23
24         If the Designating Party timely seeks a protective order, the Party served with the

25 subpoena or court order shall not produce any information designated in this action as
26 “CONFIDENTIAL” before a determination by the court from which the subpoena or
27 order issued, unless the Party has obtained the Designating Party’s permission. The
28 Designating Party shall bear the burden and expense of seeking protection in that court

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                 12
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 13 of 18 Page ID #:195
                                                                           #:213




 1 of its confidential material and nothing in these provisions should be construed as
 2 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 3 directive from another court.
 4
 5 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 6         PRODUCED IN THIS LITIGATION
 7         (a) The terms of this Order are applicable to information produced by a Non-
 8 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 9 by Non-Parties in connection with this litigation is protected by the remedies and relief
10 provided by this Order. Nothing in these provisions should be construed as prohibiting
11 a Non-Party from seeking additional protections.
12         (b) In the event that a Party is required, by a valid discovery request, to produce
13 a Non-Party’s confidential information in its possession, and the Party is subject to an
14 agreement with the Non-Party not to produce the Non-Party’s confidential information,
15 then the Party shall:
16              (1) promptly notify in writing the Requesting Party and the Non-Party that
17 some or all of the information requested is subject to a confidentiality agreement with a
18 Non-Party;
19               (2)   promptly provide the Non-Party with a copy of the Stipulated
20 Protective Order in this Action, the relevant discovery request(s), and a reasonably
21 specific description of the information requested; and
22               (3) make the information requested available for inspection by the Non-
23 Party, if requested.
24         (c) If the Non-Party fails to seek a protective order from this court within 14 days
25 of receiving the notice and accompanying information, the Receiving Party may produce
26 the Non-Party’s confidential information responsive to the discovery request. If the
27 Non-Party timely seeks a protective order, the Receiving Party shall not produce any
28 information in its possession or control that is subject to the confidentiality agreement

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                13
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 14 of 18 Page ID #:196
                                                                           #:214




 1 with the Non-Party before a determination by the court. Absent a court order to the
 2 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 3 court of its Protected Material.
 4
 5 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7 Protected Material to any person or in any circumstance not authorized under this
 8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 9 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
10 all unauthorized copies of the Protected Material, (c) inform the person or persons to
11 whom unauthorized disclosures were made of all the terms of this Stipulated Protective
12 Order, and (d) request such person or persons to execute the “Acknowledgment and
13 Agreement to Be Bound” that is attached hereto as Exhibit A.
14
15 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16         PROTECTED MATERIAL
17         When a Producing Party gives notice to Receiving Parties that certain
18 inadvertently produced material is subject to a claim of privilege or other protection, the
19 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
20 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
21 established in an e-discovery order that provides for production without prior privilege
22 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
23 an agreement on the effect of disclosure of a communication or information covered by
24 the attorney-client privilege or work product protection, the parties may incorporate their
25 agreement in the stipulated protective order submitted to the court.
26
27 12.     MISCELLANEOUS
28         12.1 Right to Further Relief. Nothing in this Order abridges the right of any

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                14
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 15 of 18 Page ID #:197
                                                                           #:215




 1 person to seek its modification by the Court in the future.
 2       12.2 Right to Assert Other Objections. By stipulating to the entry of this
 3 Protective Order, no Party waives any right it otherwise would have to object to
 4 disclosing or producing any information or item on any ground not addressed in this
 5 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6 ground to use in evidence of any of the material covered by this Protective Order.
 7         12.3 Filing Protected Material. A Party that seeks to file under seal any
 8 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 9 only be filed under seal pursuant to a court order authorizing the sealing of the specific
10 Protected Material at issue. If a Party’s request to file Protected Material under seal is
11 denied by the court, then the Receiving Party may file the information in the public
12 record unless otherwise instructed by the court.
13
14 13.     FINAL DISPOSITION
15         After the FINAL DISPOSITION of this Action, as defined in paragraphs 2.8 and
16 4, within 60 days of a written request by the Designating Party, each Receiving Party
17 must return all Protected Material to the Producing Party or destroy such material. As
18 used in this subdivision, “all Protected Material” includes all copies, abstracts,
19 compilations, summaries, and any other format reproducing or capturing any of the
20 Protected Material. Whether the Protected Material is returned or destroyed, the
21 Receiving Party must submit a written certification to the Producing Party (and, if not
22 the same person or entity, to the Designating Party) by the 60 day deadline that (1)
23 identifies (by category, where appropriate) all the Protected Material that was returned
24 or destroyed and (2)affirms that the Receiving Party has not retained any copies,
25 abstracts, compilations, summaries or any other format reproducing or capturing any of
26 the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
27 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
28 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                               15
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 16 of 18 Page ID #:198
                                                                           #:216




 1   work product, and consultant and expert work product, even if such materials contain
 2 Protected Material. Any such archival copies that contain or constitute Protected
 3 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
 4
 5 14.    VIOLATION
 6        Any violation of this Order may be punished by appropriate measures including,
 7 without limitation, contempt proceedings and/or monetary sanctions.
 8
 9        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
10
11 Dated: August 11, 2021          LAW OFFICES OF DALE GALIPO
12                                 By:   /s/ Rahnee Lee
13                                       DALE K. GALIPO
                                         RAHNEE LEE
14
                                         Attorneys for Plaintiffs, V.V., et al.
15
16
17 Dated: August 11, 2021          MICHAEL N. FEUER, City Attorney
18                                 KATHLEEN A. KENEALY, Chief Dep. City Attorney
                                   SCOTT MARCUS, Senior Assistant City Attorney
19                                 CORY M. BRENTE, Senior Assistant City Attorney
20
                                   By:   /s/ Colleen R. Smith
21                                      COLLEEN R. SMITH, Deputy City Attorney
22                                 Attorneys for Defendants CITY OF LOS
                                   ANGELES and COLIN LANGSDALE
23
24
25
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
26
          $XJXVW                       3$75,&,$ '21$+8(
27 DATED:
                                         HONORABLE PATRICIA DONAHUE
28                                       United States Magistrate Judge

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                             16
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 17 of 18 Page ID #:199
                                                                           #:217




 1                            EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
          I,                                              [print or     type full name], of
 4
                                                           [print or type full address], declare
 5
     under penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Central
 7
     District of California on [date] in the case of V.V., et al. v. City of Los Angeles, et al.
 8
     CV21-01889-MCS (PDx). I agree to comply with and to be bound by all the terms of
 9
     this Stipulated Protective Order and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment in the nature of contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item that is
12
     subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
15        I further agree to submit to the jurisdiction of the United States District Court for

16   the Central District of California for the purpose of enforcing the terms of this

17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ________________________ [print or type
19   full name] of
20   [print or type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23
24   Date: __________________________

25   City and State where sworn and signed: _____________________________

26   Printed name: ____________________________________
27   Signature: ________________________________
28

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                 17
Case 2:21-cv-01889-MCS-PD Document 30
                                   31 Filed 08/11/21
                                            08/13/21 Page 18 of 18 Page ID #:200
                                                                           #:218




 1                                        ATTESTATION
 2         Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that Rahnee Lee, counsel for
 3   Plaintiffs V.V., et al., concurs in the content of this filing and has authorized this filing.
 4
 5 Dated: August 11, 2021             MICHAEL N. FEUER, City Attorney
                                      KATHLEEN A. KENEALY, Chief Dep. City Attorney
 6                                    SCOTT MARCUS, Senior Assistant City Attorney
 7                                    CORY M. BRENTE, Senior Assistant City Attorney
 8                                     By:  /s/ Colleen R. Smith
 9                                         COLLEEN R. SMITH, Deputy City Attorney
                                       Attorneys for Defendants CITY OF LOS ANGELES
10
                                       and COLIN LANGSDALE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     V.V, ET AL v. CITY OF LOS ANGELES, ET AL. - STIPULATED PROTECTIVE ORDER
                                                  18
